Citation Nr: 0418673	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  01-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
fractures of the second metatarsal of the left foot and the 
third metatarsal of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for a 
compensable rating for his service-connected residuals of 
fractures of the second metatarsal of the left foot and the 
third metatarsal of the right foot.  The veteran filed a 
timely appeal to this adverse determination.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2003).  

When this matter was previously before the Board in October 
2003 it was remanded to the RO for further development, which 
has since been accomplished.  The case is now before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The medical evidence indicates that the veteran's 
fractures of the second metatarsal of the left foot and the 
third metatarsal of the right foot are well-healed with no 
current residuals, and that the veteran's current foot 
complaints are due to disorders unrelated to the veteran's 
service-connected disability.






CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of fractures of the second metatarsal of the left 
foot and the third metatarsal of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Code 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim for an increased rating was filed in 
January 2000, prior to the November 2000 effective date of 
the VCAA, and remains pending.  Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

With regard to VA's duty to notify, the Board finds that in 
the present case, the veteran was provided adequate notice as 
to the evidence needed to substantiate his increased rating 
claim, as well as notice of the specific legal criteria 
necessary to substantiate this claim.  The Board concludes 
that discussions as contained in the initial rating decision 
dated in April 2000, in the statement of the case (SOC) 
issued in September 2001, in the Supplemental Statements of 
the Case (SSOCs) issued in December 2001, January 2003 and 
March 2004, in the Board remand dated in October 2003 and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his 
increased rating claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in December 2003, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the veteran's claim for an increased rating was 
filed and initially denied prior to the enactment of the 
VCAA.  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in December 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Indeed, in a written response to the VCAA letter 
received by VA in December 2003, the veteran stated that he 
had nothing additional to add to his claim.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  As noted above, this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 01-2004.  As 
discussed above, the Board has found that the appellant was 
provided every opportunity to identify and submit evidence in 
support of his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.   

With regard to VA's duty to assist, the Board also finds that 
to the extent practicable at this time, all relevant facts 
have been properly developed with respect to the increased 
rating issue on appeal, and that all relevant evidence 
necessary for an equitable resolution of this issue has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, post-service private 
treatment records and statements, VA outpatient treatment 
notes and examination reports, including medical opinions 
regarding the severity of the veteran's disorder and the 
claimed link between the veteran's current foot ailments and 
his service-connected disability, and several personal 
statements made by the veteran in support of his claims.  The 
RO has obtained all pertinent records regarding the issue on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

A review of the veteran's claims file reveals that in July 
1945, the veteran sustained fractures of the second 
metatarsal of the left foot and the third metatarsal of the 
right foot in service during prolonged marching exercises in 
basic training.  Service connection for residuals of these 
injuries was granted, effective November 1946, with a 10 
percent disability rating.  In a rating decision dated in 
September 1959, the RO reduced the disability rating from 10 
percent to noncompensably (zero percent) disabling, effective 
from November 1959, following the receipt of the report of a 
VA foot examination which showed essentially normal findings.  
In January 2000, the veteran submitted a claim for an 
increased rating, asserting that his foot disability had 
progressively worsened and warranted a compensable rating.

Evidence relevant to the veteran's increased rating claim 
includes both VA and private outpatient treatment notes dated 
from February 1998 to March 2001, showing numerous complaints 
of heel pain in the right foot as well as some pain in the 
ball of the right foot.  Diagnoses included plantar 
fasciitis, right; heel spur syndrome, right; intermetatarsal 
neuroma, fourth space, right; metatarsalgia, right; and pes 
cavus.  The veteran was noted to be using orthotics for 
treatment of his pain.

In March 2000, the veteran underwent an examination by a 
private examiner at the request of VA.  At that time, the 
veteran complained of problems relating to his right foot.  
He reported having sustained a fracture of his second and 
third metatarsals during service in 1945, at which time he 
elevated the injured extremity and underwent physical 
therapy.  He also stated that he had a congenital exaggerated 
plantar arch as well as heel discomfort which had recently 
developed.  He stated that his right heel pain had caused him 
to develop a slight limp upon ambulation.

On physical examination, there was no palpable deformity in 
the area of the second and third metatarsal heads of the 
right foot.  There was an elevated arch which did not correct 
with weightbearing.  There was no evidence of plantar 
fasciitis on examination.  The examiner rendered a diagnosis 
of status post fracture of the second and third metatarsal 
head with appropriate therapy and progression of 
symptomatology over the course of the past few years, rule 
out arthritic changes.  In an addendum rendered following the 
receipt of the x-ray results, the examiner rendered a 
diagnosis of "bilateral feet with degenerative changes not 
specifically associated with the previous trauma sight 
[sic]."

In October 2003, the Board remanded the veteran's claim for 
further development and adjudication.  First, the Board noted 
that the notice provisions of the VCAA had not yet been 
complied with fully.  In response, in December 2003 the RO 
sent the veteran the VCAA notice letter discussed above.

Second, the RO observed that at the time of the March 2000 
examination, the examiner had incorrectly noted that the 
veteran had sustained a fracture of the second and third 
metatarsals of the right foot in service, when in fact he had 
actually sustained a fracture of the second metatarsal of the 
left foot and of the third metatarsal of the right foot.  In 
addition, the examiner had not addressed whether other foot 
disorders were related to the veteran's service-connected 
disability.

Therefore, in December 2003 the veteran underwent another VA 
examination.  At that time, the examiner noted that the 
veteran was complaining of bilateral foot pain, which he 
attributed to a service-connected foot injury, consisting of 
a fracture of the left second metatarsal and the right third 
metatarsal.  The examiner noted that he had "thoroughly 
reviewed" the veteran's claims file and medical records in 
formulating his report and opinion.  The examiner cited to, 
and discussed, the private and VA treatment records contained 
therein, including the veteran's complaints, the medical 
findings made and the relevant diagnoses rendered.

Following an extensive clinical examination, which included 
vascular, skin, neurologic, orthopedic and biomechanical 
examinations, as well as an x-ray examination, the examiner 
rendered diagnoses of heel spur syndrome bilaterally, plantar 
fasciitis bilaterally, metatarsalgia bilaterally, and pes 
cavus bilaterally.  The examiner noted that the x-rays showed 
an inferior calcaneal spur, right heel, osteoarthritis, and 
degenerative changes at right first metatarsophalangeal 
joint, which were unrelated to the veteran's previous trauma, 
and that the veteran's fracture sites at the left second 
metatarsal and the right third metatarsal were well-healed, 
without notable osseous deformity.  The examiner then offered 
the following medical opinion:

The patient's main complaint is of 
bilateral heel and arch pain with 
episodic pain into the toes; symptoms 
have usually been worse in his right 
foot, but upon presentation for this exam 
the left foot was more painful.  His main 
disability related to this condition is 
pain in the heels and arches upon arising 
and then ambulating (poststatic 
dyskinesia) and with prolonged ambulation 
his symptoms increase.  The patient 
contends that this present condition of 
chronic arch and heel pain is directly 
related to his service-connected injury 
where he fractured his left second and 
right third metatarsals in 1945.

. . .

The medical record[s] show consistently 
that his metatarsal fractures were 
treated appropriately and healed without 
adverse sequelae to his feet.  There is 
no evidence that here was any malunion, 
nonunion or malformation related to the 
healing of these fractures.  Based on the 
medical records, careful and thorough 
review of the claims file, and the 
patient's own statement of his past and 
present complaints and level of 
disability, I see no direct evidence that 
these symptoms are related to a service-
connected disability.

The veteran's service connected bilateral foot disability has 
been evaluated as noncompensably (zero percent) disabling 
under the provisions of 38 C.F.R. § 4.71a, DC 5284, pursuant 
to which the severity of foot injuries not specifically 
contemplated by any other diagnostic code section is rated.  
Under this code section, a 10 percent rating is warranted for 
moderate foot injuries.  If such injuries are moderately 
severe, a 20 percent rating is warranted.  Finally, if such 
injuries are severe, a 30 percent rating is warranted.  

A review of the record reveals no medical evidence of any 
current identifiable residuals of the veteran's inservice 
fractures of the second metatarsal of the left foot and the 
third metatarsal of the right foot.  While the veteran has 
set forth his belief that his current foot symptoms are 
related to his service-connected metatarsal fractures, the 
medical evidence does not support this contention.  On the 
contrary, both the examiner who conducted the March 2000 VA 
fee-basis examination and the examiner who conducted the 
December 2003 opined that the veteran's metatarsal fractures 
were well-healed, with no evidence of any current sequelae, 
and that his current foot problems were unrelated to his 
service-connected disability.  In any case, while the Board 
does not doubt the sincerity of the veteran's belief in this 
claimed causal connection, as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
any medical causation of his current symptoms.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current heel and 
arch pain is related to the metatarsal fractures incurred 
while in the military nearly 60 years ago cannot be accepted 
as competent evidence of an increase in his service-connected 
disability.

As the medical evidence fails to show any current residuals 
of the veteran's inservice fractures of the second metatarsal 
of the left foot and the third metatarsal of the right foot, 
it is clear that the veteran's service-connected disability 
is not "moderate" in severity, as is required for the 
assignment of a minimum 10 percent rating under DC 5284.  The 
relevant VA regulation states that in every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2003).  As such, 
the Board finds that a noncompensable rating is the 
appropriate rating in this case.

The Board has also considered whether the veteran is entitled 
to an increased disability rating under the provisions of 
other related code sections.  However, given the fact that 
the medical evidence shows no current residuals of the 
veteran's inservice injury, the Board finds that there is no 
code which could provide for a compensable rating in this 
case.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization or had an adverse effect upon employment.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the Rating Schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 
ORDER

A compensable evaluation for residuals of fractures of the 
second metatarsal of the left foot and the third metatarsal 
of the right foot is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



